DETAILED ACTION
This office action is in response to amendments to application 16/095,973, filed on 11/12/2020.
Claims 12-18 and 20-23 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 11/12/2020, have been entered.
Regarding objections to the drawings, the objections are withdrawn due to inclusion of replacement drawings.
Regarding objections to the specification, the objections are withdrawn due to amendment.
Regarding objections to claims 12-16, 18-19, and 21-23, the objections of the action dated 08/12/2020 have been withdrawn due to amendment. However, Applicant’s amendments have resulted in new objections.
Regarding claim interpretation under 35 U.S.C. 112(f), the claim interpretation has been rendered moot by amendment.
Regarding rejections of claims 19 and 21 under 35 U.S.C. 112(b), 
Regarding rejections of claims 12-18 and 21-23 under 35 U.S.C. 102(a)(2), the rejections have been withdrawn due to amendment. The above claims are now rejected under 35 U.S.C. 103 as outlined below.
Regarding rejections of claims 19 and 20 under 35 U.S.C. 103, Applicant’s amendments have necessitated the new combination of references cited herein. Claim 20 remains rejected under 35 U.S.C. 103. The rejection of claim 19 has been withdrawn due to cancellation of the claim.

Response to Arguments
	Applicant’s arguments, filed 11/12/2020, have been entered. Applicant’s arguments have been fully considered, but do not apply to the combination of references cited herein.

Summary: Claims 12-18 and 20-23 are rejected under 35 U.S.C. 103 based on the below rejections.	

Claim Objections
Claim 12 is objected to because of the following informalities:
Regarding claim 12, the claim recites “a memory that stores instructions that, when executes by the processor”. This should read “when executed by the processor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16
The claim recites “wherein the operations further comprise outputting, via the display and associated speaker device, a screen displaying an image”. Examiner notes that it does not make sense for a speaker device to output a screen displaying an image. Examiner recommends removing “and associated speaker device”.
The claim further recites “displaying a target area…on the screen of the display and associated speaker device”. The claim language has the same issue as the above, and Examiner recommends amending the claim to remove “and associated speaker device” to obviate the rejection.
For the purposes of examination, Examiner interprets the limitations without “and associated speaker device”.
Regarding claims 22 and 23, the claims recite “a vehicle occupant” twice, followed by a recitation of “the vehicle occupant”. It is unclear if the two recitations of “a vehicle occupant” are meant to refer to the same vehicle occupant, and accordingly which “a vehicle occupant” the recitation of “the vehicle occupant” refers to. The claim is therefore unclear.
For the purposes of examination, Examiner interprets the second recitation of “a vehicle occupant” as “the
Similarly, the claims recite “a part of the surroundings of the vehicle” twice, followed by “the part of the surroundings of the vehicle”. The claim is unclear for analogous reasons to “a vehicle occupant”. Examiner interprets the second recitation of “a part of the surroundings of the vehicle” as “the part of the surroundings of the vehicle”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 20170221359), hereinafter Kamata, in view of McNew et al. (US 20160068103), hereinafter McNew.

	Regarding claim 12, Kamata teaches a vehicle control system comprising:
	a processor (see at least Kamata P. [0004]: “The system can include a processor operatively connected to the sensor system.”); and
	a memory that stores instructions that, when executes by the processor, facilitates performance of operations (see at least Kamata P. [0005]: “The computer program product can include a computer readable storage medium having program code embodied therein.  The program code is executable by a processor to perform a method.”), comprising:
performing at least one of speed control and steering control of a vehicle by executing one of a plurality of driving modes of which degrees of automated driving are different from each other (see at least Kamata P. [0013]-[0015]: “According to arrangements herein, the vehicle 100 can be an autonomous vehicle.  As used herein, "autonomous vehicle" means a vehicle that configured to operate in an autonomous operational mode.  "Autonomous operational mode" means that one or more computing systems are used to navigate and/or maneuver the vehicle along a travel route with minimal or no input from a human driver. In one or more arrangements, the vehicle 100 can be highly automated. … The vehicle 100 can have a plurality of autonomous operational modes. … Alternatively or in addition to the above-described modes, the vehicle 100 can have one or more semi-autonomous operational modes.  "Semi-autonomous operational mode" means that a portion of the navigation and/or maneuvering of the vehicle along a travel route is performed by one or more computing systems, and a portion of the navigation and/or maneuvering of the vehicle along a travel route is performed by a human driver.  As an example, the semi-autonomous operational mode can include Levels 2 (L2) and/or Level 1 (L1), as defined by the NHTSA 2013 Policy.”);
detecting a surrounding environment of the vehicle via one or more detection devices (see at least Kamata P. [0003]: “In one respect, the present disclosure is directed to a method of indicating sensor blind spots for a vehicle.  The method can include acquiring, using one or more sensors, driving environment data of an external environment of the vehicle.”); and
managing detection states associated with the detection of the surrounding environment and outputting a request used for causing the vehicle occupant to monitor a part of the surroundings of the vehicle in accordance with a change in the detection states of the one or more detection devices (see at least Kamata P. [0050]: “Various non-limiting examples of when driving environment data may be determined to be unreliable will now be described.  Driving environment data may be unreliable if there is an issue with one or more of the driving environment sensors.  For instance, one or more driving environment sensors may be inoperative, deactivated, off, inactive, defective, faulting, malfunctioning, and/or otherwise not working properly.”; P. [0052]: “Responsive to determining that there are one or more sensor blind sports based on the acquired driving environment data being unreliable, an alert can be caused to be presented within the vehicle 100.”; P. [0068]: “With respect to these type of sensor blind spots, the vehicle 100 can be configured to present a visual indicator within the vehicle 100 of the portion(s) of the external environment that the environmental sensors are not detecting and/or otherwise not facing.  Such an indicator can inform a driver of the locations in the external environment that are not being detected by and/or faced by the driving environment sensors.  With such information, a driver would check such area(s) of the external environment to ensure safety.”) by controlling a display and associated speaker device (see at least Kamata P. [0041]: “The output system 135 can present information/data to a vehicle occupant.  The output system 135 can include one or more displays 180.”; P. [0043]: “The output system 135 can include one or more speakers 1595”; P. [0061]: “A visual sensor blind spot alert can be presented to the vehicle occupant (e.g., the driver) using the output system 135.”; P. [0065]: “Alternatively or in addition, an audial sensor blind sport alert can be presented to the vehicle occupant (e.g., the driver) using the output system 135.  For instance, the audial sensor blind sport alert can be presented by one or more components of the output system 135, such as by being emitted over one or more speakers 195 or over one or more in-vehicle audio channels.”).
Kamata does not explicitly teach causing imaging of a vehicle occupant; and determining whether or not the vehicle occupant is monitoring the part of the surroundings based on the imaging of the vehicle occupant, wherein, in a case in which a state in which the vehicle occupant is not monitoring the part of the surroundings, switching from a current driving mode to a driving mode with a lower degree of automated driving.
In the same field of endeavor, McNew teaches causing imaging of a vehicle occupant (see at least McNew P. [0030]: “In some implementations, the determination of whether or not the driver has eyes on the road is made based on processing driver monitoring data from a driver monitoring camera.  The driver monitoring camera can detect information related to the driver's current viewing angle (i.e., indicia of the viewing angle of the driver).  In an implementation, the driver monitoring camera can be an in-vehicle device such as a video camera, charge coupled device (CCD) camera, or complementary metal-oxide-semiconductor (CMOS) camera that captures images of the driver.”); and 
determining whether or not the vehicle occupant is monitoring the part of the surroundings based on the imaging of the vehicle occupant (see at least McNew P. [0030] as above), 
wherein, in a case in which a state in which the vehicle occupant is not monitoring the part of the surroundings, switching from a current driving mode to a driving mode with a lower degree of automated driving (see at least McNew P. [0046]: “The driving state determination of step S206 determines a current state of the driver.  In an implementation, the current state of the driver can include how the driver is interacting with the steering wheel and/or steering system (CSS) and an attention state of the driver, which can be indicated by whether the not the driver has eyes on the road.”; P. [0047]: “At step S210, the SAMM can determine enforcement or engagement actions based on current driving states, future driving states, and whether or not the driver has complied with previous warnings or requests from the SAMM.  Enforcement actions can be employed to prompt the driver to comply with previously issued warnings. … If warnings have been issued repeatedly and the driver has not responded to the warnings after a predetermined period of time, the control circuitry can send a signal to actuators of the LTC system to disengage by shutting off the semi-automatic driving system in a controlled manner.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the surroundings detection management and driver attention determination system of Kamata with the driver imaging and mode determination of McNew in order to manage threats that require driver attention and address those threats in order to improve safety (McNew P. [0002] and [0003]).

Regarding claim 13, Kamata teaches the system of claim 12.
the operations further comprise outputting a request used for causing the vehicle occupant to monitor an area corresponding to the change in the detection states of the one or more detection devices by controlling the display and associated speaker device (see at least Kamata P. [0052]: “Responsive to determining that there are one or more sensor blind sports based on the acquired driving environment data being unreliable, an alert can be caused to be presented within the vehicle 100.”; P. [0041], P. [0043], P. [0061], and P. [0065] as applied to claim 12 regarding passenger notification output).

Regarding claim 14, Kamata teaches the system of claim 12.
Kamata further teaches wherein the operations further comprise managing reliability of a detection result for each of one or more detection devices or for each of detection areas of the one or more detection devices and outputting a request used for causing the vehicle occupant to monitor the part of the surroundings of the vehicle in a case in which the reliability is lowered as the change in the detection state by controlling the display and associated speaker device (see at least Kamata P. [0049]: “The vehicle 100 can include one or more driving environment data reliability modules 170.  The driving environment data reliability modules 170 can be configured to determine whether data acquired by the sensor system 120 is reliable or unreliable.  "Reliable" means that driving environment data is available, substantially complete, not substantially limited in range.  If driving environment data is reliable, then the associated portion of the external environment is capable of being adequately monitored by one or more sensors of the sensor system 120.  "Unreliable" means that driving environment data is unavailable, limited, incomplete, unobtainable, and/or not processed properly.  If driving environment data is unreliable, then the associated portion of the external environment is not capable of being adequately monitored by one or more sensors of the sensor system 120.”; P. [0052]: “Responsive to determining that there are one or more sensor blind spots based on the acquired driving environment data being unreliable, an alert can be caused to be presented within the vehicle 100.”; P. [0041], P. [0043], P. [0061], and P. [0065] as applied to claim 12 regarding passenger notification output).

Regarding claim 15, Kamata teaches the system of claim 12.
Kamata further teaches wherein, in a case in which redundancy is decreased for detection areas of the one or more detection devices as a change in the detection state, the operations further comprise outputting a request used for causing the vehicle occupant to monitor a part of the surroundings of the vehicle by controlling the display and associated speaker device (see at least Kamata P. [0049]: “The vehicle 100 can include one or more driving environment data reliability modules 170.  The driving environment data reliability modules 170 can be configured to determine whether data acquired by the sensor system 120 is reliable or unreliable.  "Reliable" means that driving environment data is available, substantially complete, not substantially limited in range.  If driving environment data is reliable, then the associated portion of the external environment is capable of being adequately monitored by one or more sensors of the sensor system 120.  "Unreliable" means that driving environment data is unavailable, limited, incomplete, unobtainable, and/or not processed properly.  If driving environment data is unreliable, then the associated portion of the external environment is not capable of being adequately monitored by one or more sensors of the sensor system 120.”; P. [0052]: “Responsive to determining that there are one or more sensor blind spots based on the acquired driving environment data being unreliable, an alert can be caused to be presented within the vehicle 100.” *Examiner interprets a sensor blind spot as an example of decreased redundancy.; P. [0041], P. [0043], P. [0061], and P. [0065] as applied to claim 12 regarding passenger notification output).

Regarding claim 16, Kamata teaches the system of claim 12.
operations further comprise outputting, via the display, a screen displaying an image (see at least Kamata Fig. 3, P. [0008]: “FIG. 3 is an example of a display located within a vehicle, showing an alert is presented on the display.”), and
displaying a target area for monitoring the surroundings for the vehicle occupant of the vehicle and an area other than the target area for monitoring the surroundings on the screen of the display to be distinguished from each other (see at least Kamata Fig. 3; P. [0063]: “It should be noted that the graphical representations 310 of the sensor blind spots can be provided in locations that spatially correspond to the one or more locations in the external environment in which the driving environment data that is determined to be unreliable.  In this way, a vehicle occupant can be visually apprised of the locations of the one or more the sensor blind spots.”). 

Regarding claim 17, Kamata teaches the system of claim 12.
Kamata further teaches wherein the operations further comprise outputting to the display and associated speaker device at least one of a monitoring target, a monitoring technique, and a monitoring area requested for the vehicle occupant (see at least Fig. 3, areas marked for monitoring #310; P. [0041], P. [0043], P. [0061], and P. [0065] as applied to claim 12 regarding passenger notification output).

Regarding claim 18, Kamata teaches the system of claim 12.
 Kamata further teaches wherein, in a case in which a state in which the vehicle occupant is monitoring the part of the surroundings of the vehicle, the automated driving control unit continues a driving mode that is a driving mode before the change in the detection state of a detection device (see at least Kamata Claim 2 “wherein the vehicle is an autonomous vehicle, and wherein causing the alert to be presented within the vehicle is performed while maintaining an autonomous operational mode.”; P. [0014]: “In some instances, when the vehicle 100 is in a monitored autonomous operational mode, a signal (e.g., an audial signal, a visual signal, a haptic signal, etc.) can be presented to a human driver to take an action within a predetermined amount of time.  If such action is not taken within the predetermined amount of time, one or more safety maneuvers can be implemented.”; P. [0017]: “The vehicle 100 can have a special operational mode.  "Special operational mode" means that, if a requested human driver action is not taken or confirmed within a predetermined amount of time, the navigation and/or maneuvering of the vehicle can be controlled by one or more computing systems to implement one or more safety maneuvers.” *Examiner notes that P. [0014] and [0017] imply that if the driver action is taken within the predetermined period of time, the special operation mode is not transitioned to.).

Regarding claim 20, Kamata teaches the system of claim 12.
Kamata does not explicitly teach wherein, in a case in which the detection state of a detection device is returned to the state before the change, operations further comprise outputting information indicating release of the vehicle occupant's monitoring by controlling the output unit.
However, Kamata teaches wherein, in a case in which the detection state of the detection device is returned to the state before the change, the management unit ceases outputting information indicating requirement of the vehicle occupant's monitoring by controlling the output unit (see at least Kamata P. [0075]: “The method 200 can end.  Alternatively, the method 200 can return to block 210.  As a further alternative, the method 200 can include additional and/or alternative blocks (not shown).  For instance, in one or more arrangements, if it is determined that the acquired driving environment data is reliable, then no alert is presented within the vehicle.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the cessation of an alert requiring a driver’s attention when the condition 

Regarding claim 21, Kamata teaches the system of claim 12.
Kamata further teaches wherein the operations further comprise temporarily performing a request for causing the vehicle occupant of the vehicle to execute monitoring (see at least Kamata P. [0052]: “Responsive to determining that there are one or more sensor blind sports based on the acquired driving environment data being unreliable, an alert can be caused to be presented within the vehicle 100.”; P. [0068]: “With respect to these type of sensor blind spots, the vehicle 100 can be configured to present a visual indicator within the vehicle 100 of the portion(s) of the external environment that the environmental sensors are not detecting and/or otherwise not facing.  Such an indicator can inform a driver of the locations in the external environment that are not being detected by and/or faced by the driving environment sensors.  With such information, a driver would check such area(s) of the external environment to ensure safety.”) and outputting a request to switch from a current driving mode to a driving mode with a lower degree of automated driving in a case in which a state in which the vehicle occupant is monitoring the surroundings is continued for a predetermined time or more by controlling the display and associated speaker devic(see at least Kamata P. [0014]: “In some instances, when the vehicle 100 is in a monitored autonomous operational mode, a signal (e.g., an audial signal, a visual signal, a haptic signal, etc.) can be presented to a human driver to take an action within a predetermined amount of time.”; P .[0017]: “The vehicle 100 can have a special operational mode.  "Special operational mode" means that, if a requested human driver action is not taken or confirmed within a predetermined amount of time, the navigation and/or maneuvering of the vehicle can be controlled by one or more computing systems to implement one or more safety maneuvers.”; P. [0075]: “Further, in one or more arrangements in which the vehicle 100 is an autonomous vehicle, the method 200 can include, responsive to determining that one or more portions of the driving environment data is unreliable, determining a modification to a current driving maneuver of the autonomous vehicle.  … In one or more arrangements, if no driving environment data is available from at least a portion of the external environment (e.g., the sensors data is completely occluded), the method 200 can include causing the vehicle to transition to a manual operational mode or a special operational mode, as described above. Causing the vehicle to transition to such modes can be made by the driving environment data reliability module(s) 170, the autonomous driving module(s) 160, and/or the processor(s) 110.”).

Regarding claims 22 and 23, Kamata teaches a method and vehicle control program comprising:
automatically performing at least one of speed control and steering control of a vehicle by executing one of a plurality of driving modes of which degrees of automated driving are different from each other (see at least Kamata P. [0013]-[0015]: “According to arrangements herein, the vehicle 100 can be an autonomous vehicle.  As used herein, "autonomous vehicle" means a vehicle that configured to operate in an autonomous operational mode.  "Autonomous operational mode" means that one or more computing systems are used to navigate and/or maneuver the vehicle along a travel route with minimal or no input from a human driver. In one or more arrangements, the vehicle 100 can be highly automated. … The vehicle 100 can have a plurality of autonomous operational modes. … Alternatively or in addition to the above-described modes, the vehicle 100 can have one or more semi-autonomous operational modes.  "Semi-autonomous operational mode" means that a portion of the navigation and/or maneuvering of the vehicle along a travel route is performed by one or more computing systems, and a portion of the navigation and/or maneuvering of the vehicle along a travel route is performed by a human driver.  As an example, the semi-autonomous operational mode can include Levels 2 (L2) and/or Level 1 (L1), as defined by the NHTSA 2013 Policy.”);
detecting a surrounding environment of the vehicle using one or more detection devices (see at least Kamata P. [0003]: “In one respect, the present disclosure is directed to a method of indicating sensor blind spots for a vehicle.  The method can include acquiring, using one or more sensors, driving environment data of an external environment of the vehicle.”);
managing detection states of the one or more detection devices and outputting a request used for causing a vehicle occupant to monitor a part of the surroundings of the vehicle in accordance with a change in the detection states of the one or more detection devices by controlling a display and associated speaker unit (see at least Kamata P. [0050]: “Various non-limiting examples of when driving environment data may be determined to be unreliable will now be described.  Driving environment data may be unreliable if there is an issue with one or more of the driving environment sensors.  For instance, one or more driving environment sensors may be inoperative, deactivated, off, inactive, defective, faulting, malfunctioning, and/or otherwise not working properly.”; P. [0052]: “Responsive to determining that there are one or more sensor blind sports based on the acquired driving environment data being unreliable, an alert can be caused to be presented within the vehicle 100.”; P. [0068]: “With respect to these type of sensor blind spots, the vehicle 100 can be configured to present a visual indicator within the vehicle 100 of the portion(s) of the external environment that the environmental sensors are not detecting and/or otherwise not facing.  Such an indicator can inform a driver of the locations in the external environment that are not being detected by and/or faced by the driving environment sensors.  With such information, a driver would check such area(s) of the external environment to ensure safety.”; P. [0041]: “The output system 135 can present information/data to a vehicle occupant.  The output system 135 can include one or more displays 180.”; P. [0043]: “The output system 135 can include one or more speakers 1595”; P. [0061]: “A visual sensor blind spot alert can be presented to the vehicle occupant (e.g., the driver) using the output system 135.”; P. [0065]: “Alternatively or in addition, an audial sensor blind sport alert can be presented to the vehicle occupant (e.g., the driver) using the output system 135.  For instance, the audial sensor blind sport alert can be presented by one or more components of the output system 135, such as by being emitted over one or more speakers 195 or over one or more in-vehicle audio channels.”).
Kamata does not explicitly teach determining whether or not the vehicle occupant is monitoring the part of the surroundings based on an image captured of the vehicle occupant, and in a case in which a state in which the vehicle occupant is not monitoring the part of the surroundings, switching from a current driving mode to a driving mode with a lower degree of automated driving.
In the same field of endeavor, McNew teaches determining whether or not the vehicle occupant is monitoring the part of the surroundings based on the imaging of the vehicle occupant  (see at least McNew P. [0030]: “In some implementations, the determination of whether or not the driver has eyes on the road is made based on processing driver monitoring data from a driver monitoring camera.  The driver monitoring camera can detect information related to the driver's current viewing angle (i.e., indicia of the viewing angle of the driver).  In an implementation, the driver monitoring camera can be an in-vehicle device such as a video camera, charge coupled device (CCD) camera, or complementary metal-oxide-semiconductor (CMOS) camera that captures images of the driver.”), and
in a case in which a state in which the vehicle occupant is not monitoring the part of the surroundings, switching from a current driving mode to a driving mode with a lower degree of automated driving (see at least McNew P. [0046]: “The driving state determination of step S206 determines a current state of the driver.  In an implementation, the current state of the driver can include how the driver is interacting with the steering wheel and/or steering system (CSS) and an attention state of the driver, which can be indicated by whether the not the driver has eyes on the road.”; P. [0047]: “At step S210, the SAMM can determine enforcement or engagement actions based on current driving states, future driving states, and whether or not the driver has complied with previous warnings or requests from the SAMM.  Enforcement actions can be employed to prompt the driver to comply with previously issued warnings. … If warnings have been issued repeatedly and the driver has not responded to the warnings after a predetermined period of time, the control circuitry can send a signal to actuators of the LTC system to disengage by shutting off the semi-automatic driving system in a controlled manner.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the surroundings detection management and driver attention determination system of Kamata with the driver imaging and mode determination of McNew in order to manage threats that require driver attention and address those threats in order to improve safety (McNew P. [0002] and [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662